                Case 20-10343-LSS                Doc 1076         Filed 08/06/20          Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: 1020

         CERTIFICATE OF NO OBJECTION REGARDING THE THIRD MONTHLY
            APPLICATION OF SIDLEY AUSTIN LLP FOR ALLOWANCE OF
           COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR THE
            PERIOD FROM MAY 1, 2020 TO AND INCLUDING MAY 31, 2020

         The undersigned hereby certifies that, as of the date hereof, Morris, Nichols, Arsht & Tunnell

LLP (“Morris Nichols”) has received no answer, objection or other responsive pleading to the Third

Monthly Application of Sidley Austin LLP for Allowance of Compensation and

Reimbursement of Expenses for the Period from May 1, 2020 to and Including May 31, 2020

(the “Application”) (D.I. 1020), filed on July 15, 2020.

                  The undersigned further certifies that Morris Nichols has caused the review of the

Court’s docket in these cases and that no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice, objections to the Application were to be filed

and served no later than July 29, 2020 at 4:00 p.m. (Eastern Time).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense



1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
             Case 20-10343-LSS        Doc 1076     Filed 08/06/20     Page 2 of 3




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below.



    (1) Total Fees        (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested               Requested             Requested Fees         Authorized to Pay
                                                                              ( (2) + (3) )

    $1,459,423.50             $11,294.22             $1,167,538.80           $1,178,833.02

              WHEREFORE, Morris Nichols respectfully requests that the Application be

approved.




                       [Remaining of the Page Intentionally Left Blank]
            Case 20-10343-LSS   Doc 1076      Filed 08/06/20   Page 3 of 3




Dated: August 6, 2020               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware
                                    /s/ Eric W. Moats
                                    Derek C. Abbott (No. 3376)
                                    Andrew R. Remming (No. 5120)
                                    Eric W. Moats (No. 6441)
                                    Paige N. Topper (No. 6470)
                                    1201 North Market Street, 16th Floor
                                    P.O. Box 1347
                                    Wilmington, Delaware 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 425-4664
                                    Email: dabbott@mnat.com
                                            aremming@mnat.com
                                            emoats@mnat.com
                                            ptopper@mnat.com
                                    – and –
                                    SIDLEY AUSTIN LLP
                                    Jessica C. K. Boelter (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Telephone: (212) 839-5300
                                    Email: jboelter@sidley.com
                                    – and –

                                    SIDLEY AUSTIN LLP
                                    Thomas A. Labuda (admitted pro hac vice)
                                    Michael C. Andolina (admitted pro hac vice)
                                    Matthew E. Linder (admitted pro hac vice)
                                    One South Dearborn Street
                                    Chicago, Illinois 60603
                                    Telephone: (312) 853-7000
                                    Email: tlabuda@sidley.com
                                           mandolina@sidley.com
                                           mlinder@sidley.com
                                    ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                    IN POSSESSION
